5. Draft amending budget No 6/2010: Section II - European Council and Council; Section III - Commission; Section X - European External Action Service (
Ladies and gentlemen, we have now completed the legislative process on the European External Action Service. Above all, I would like to thank the many people who are now with us in the Chamber, the MEPs, for their exceptionally hard and challenging work. The chairs of several committees of the European Parliament played a leading role in this work. I would like to thank the chairs for their sound work, but would like to extend my thanks, in particular, to a number of people who represented this House both as negotiators and as rapporteurs, and whose names I would like to mention here. Their names are: Elmar Brok, Guy Verhofstadt, Roberto Gualtieri, Ingeborg Gräßle, Crescenzio Rivellini and Bernhard Rapkay, as well as the MEPs who worked on the budget, László Surján and Sidonia Jędrzejewska.
I have named them, in particular, because they put an enormous amount of work into ensuring that we obtained a good agreement on the European External Action Service. We believe that this agreement will be useful to the European Union. I would like to congratulate everybody but, in particular, let us also congratulate Lady Ashton and those who negotiated alongside her, and congratulate the Council on the result. Also among us is Ambassador Christoffersen, who also took part in the negotiations. Applause, please.
(Applause)